MILLER, Judge,
dissenting.
The majority is attempting — hopefully unsuccessfully — to overturn the Supreme Court’s decision in Addington v. Texas (1979), 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323, which held that before a fellow citizen can be deprived of her freedom and confined to a mental institution for treatment, there must be clear and convincing evidence by an expert psychologist or psychiatrist to support the confinement. Here, while the psychiatrist established the statutory requirement of mental illness, she failed to establish W.W.’s inability to function independently. She only established that W.W. had difficulty in functioning because of her mental illness.1 Further, the majority attempts to bolster, contrary to Addington, the psychiatrist’s unclear and unconvincing testimony by suggesting the trial judge was capable of diagnosing W.W.’s illness merely by observing her testimony at trial.
The statute defines a person as mentally ill when the psychiatric disorder disturbs the person’s thinking, feeling or behavior, and impairs the person’s ability to function. In other words, when mental illness is established, it is also established that the person has an impairment and consequent problems — in this case, difficulty in functioning. The majority’s opinion result holds that anyone with a mental illness may be confined against his or her will because their thinking or behavior is impaired. That is not the law. There is a second significant element which must be established; that is, not only is the patient impaired, but the impairment must cause more than difficulty in functioning — it must cause inability to function. There is no evidence that W.W. — who wore a medic alert bracelet as a health precaution — was malnourished or that she had failed to care for herself. The following testimony by Dr. Marshino about W.W.’s condition indicates, at best, only difficulty in functioning:
Q. Would you state your name and your profession?
A. Debra Marshino, I’m a psychiatrist.
Q. Where are you currently employed?
*1270A.' I’m employed at Cummins Mental Health Center.
Q. And would you briefly state your educational background?
A. I was educated at Indiana University, both as an undergraduate and to get my medical degree. I attended the psychiatric residency at Indiana University Medical Center as well.
Q. What specialties do you have?
A. Psychiatry is my specialty.
Q. Are you board certified or eligible.
A. I’m board eligible.
Q. Do you know the respondent [W.W.]?
A. Yes I do.
Q. What is her age?
A. She’s thirty.
Q. And when was she admitted to the hospital?
A. She was admitted on the first day of January, Nineteen Ninety-one.
Q. And to what hospital was that?
A. Methodist Hospital.
Q. What were the circumstances surrounding her admission?
A. She was brought into the emergency room at Putnam County Hospital, and that was on the First day of January. She was noted in the emergency room to become agitated and loud. She had been brought in due to the fact that she had been hitchhiking on the interstate. She was brought in by a minister initially who delivered her to the police, and the doctor, and they upon seeing her condition requested that a mental health worker evaluate her. And so that was done, the crisis worker saw her and felt that she was mentally ill, so she was detained and sent to Methodist Hospital.
Q. Have you had an opportunity to examine the respondent?
A. Yes I have.
Q. Would you state the frequency and duration of the examinations?
A. I first saw [W.W] on the Second day of January. I saw her at that time for approximately forty-five minutes. I saw her on the Third, the Fourth, the Sixth, the Seventh, the Eighth, and the Ninth as well. The subsequent visits lasted from five to fifteen minutes.
Q. As a result of your examinations have you been able to arrive at a clinical diagnosis?
A. Yes I have.
Q. And would you state that clinical diagnosis please?
A. Bipolar disorder, and [W.W.] has been in (inaudible) phase of the disorder.
Q. Describe the behavior you observed during your examinations that confirm this diagnosis and explain the nature of the illness as it relates to the observed behaviors, please?
A. The illness is primarily a disorder of mood, and the mood can be rapidly shifting, it’s usually, overly friendly or euphoric, which I have rarely seen in [W.W.]. It can also be irritable and easily agitated. And that’s what I’ve seen most frequently in [W. W.]. That’s what was noted in the emergency room and was felt to be of concern. The other primary feature of the disorder is that the mood disturbance is so severe that it makes it difficult for the person to function, either in employment or in an interpersonal relationships. I have seen the impairment in relationships in that [W.W.’s] been very easily angered and easily irritated while in the hospital and has at times been threatening with, with staff people. The other features of the disorder that have been prominent in [W.W.] are pressured speech, flight of ideas, some (unintelligible) ideas, distractibility in her thinking, which is sometimes so severe that she is very confusing to listen to, making communication difficult. Those are the main features that I have observed.
Q. Do you know whether the respondent has been treated for a mental illness or do you know her history?
A. I have obtained only bits of her history. She in speaking with me has made reference to being in mental institutions in Pennsylvania and Washington D.C. and at Madison State Hospital here in Indiana. I don’t know details of any of *1271these hospitalizations. There may be others, I haven’t really been able to obtain a complete history. Most of the times that I saw [W.W.] she would end our discussions quickly becoming very angry, beginning to scream at me and eventually slammed the door in, in leaving. Its not been possible for other members of the staff to obtain a history either because she has really been behaving similarly or, or with more agitation. She’s never actually threatened me or thrown anything at me, but she has with other staff members, and so we’ve really been unable to discern a lot of her background. The picture that I have from speaking with her is she has travelled widely, she talks about being in Pennsylvania over Christmas. She worked in Ohio and I do, I do have evidence that she worked in Ohio in Nineteen Eighty-nine, because she showed me some pay-stubs. She wouldn’t give me any other clear employment history, stating what difference does it make. She did refer to being on welfare in the past. She talked about being in Canada, in Oklahoma, so it sounds as though she had been, you know, at many cities around the country.
Q. If you were going to treat this patient with this described mental illness, what would be your recommended treatment plan?
A. My recommendation would be for the patient to remain hospitalized until she had some stabilization of her symptoms. I would recommend treatment with medication, and the drug of first choice would be lithium. I do expect and, and we do begin to see some calming of the patient, after being maintained in a structured environment for a period of time. On the other hand, we haven’t seen any resolution of her symptoms and wouldn’t really expect any major improvements unless we were permitted to treat with medication.
Q. What in your opinion is the least restrictive environment suit ..., suitable for the necessary care, protection and treatment for this respondent?
A. I would recommend Central State Hospital. I ...,
Q. What is your ..., okay, what is your
A. One of the reasons for that recommendation is that if she were transferred to Central State Hospital, they have a program where they’re able to contact other states, and if [W.W.] has some relatives, family, some connections or support system in another state that we’re not aware of, they may, may be able to ascertain that, and they may be able to get her treatment closer to home if she has one.
Q. What is your prognosis?
A. I think she could be much improved in terms of her level of, of functioning with treatment. Bipolar disordered patients really show a marked improvement and many of them are able to function very well both interpersonally and occupationally.
(Emphasis added) (R. 52-57). The following was revealed on cross-examination of Dr. Marshino:
Q. Doctor Marshino you said that you were eligible to take the psychiatric boards, is that right?
A. That’s right.
Q. Is that, I don’t know much about it, is this kind of like finishing law school and then being ready to take the bar exam or something where you’re finally officially a psychiatrist.
A. It’s a similar situation.
Q. And then you said that you initially examined the respondent for forty-five minutes, is that right?
A. That’s right.
Q. And then later, I think you said the Third, Fourth, Sixth, Seventh, Eighth and Ninth, you visited for from five to fifteen minutes?
A. That’s right.
Q. And based on this about sixty-five minute examination over a period of about a week you’ve testified in here today you recommend commitment of the person, is that right?
A. That’s right.
[W.W.] I’m thirty-seven, not thirty.
*1272A. Let me say that I would certainly have wanted to continue to examine the patient, but she simply would not permit it on most occasions.
Q. Dr. Marshino ...,
[W.W.] I’m not a ward of the State. Q. Doctor Marshino, I’d just like to ask your opinion ...,
A. Okay.
Q. Since you gave your opinion on her psychiatric condition, if you could imagine what it would be like, you told some of the facts that she was picked up while she was hitchhiking, you talked about some of the jobs she’s had across the country, we might assume I think she was going to another job, or leaving one job going to another, what it would be like to be going about your business from one job to the next one, I want to ask about a person’s emotional state if this happened to, and the next thing they knew they were detained by the police when they were going about their business to their employment, then the next thing they knew they were being committed at a hospital under psychiatric care, could this effect, some of the things you testified about, about irritable, agitated, threatening, distracted, could these physical events, and I’ll repeat them, going about your own business to a job, being taken into the care of a policeman, being transported to a mental hospital under locked doors, could that lead to these symptoms that you described?
A. I would say that its possible that a certain degree of some of those symptoms would be present, but not to the extent seen with [W.W.]. I would also like to add that I have seem in [W.W.] an inability to construct her thought processing clearly, which is what we call a flight of ideas, and also an overly suspicious concern ...,
Q. I’d like to ask you another question on that idea ...,
A. that makes me think that she is suffering from a mental illness as opposed to just responding to a set ...,
* ‡ Jji * *
A. of circumstances.
Q. How many patients have you treated with similar circumstances, have been traveling, minding their own business, have been picked up, taken to the police and been transported to a mental hospital, so you would know from your expertise how these particular moods of irritability, agitation, would be effected?
A. I can’t really give you a number on that. Let me say that its certainly not uncommon in our treatment of patients, I work in a mental health center, we’ve detained quite a number, I saw a great number of similar cases in residency. People who were detained against their will.
‡ £ $ * Jje ‡
Q. But it wouldn’t be unusual I think you indicated for someone to become agitated, to become irritable, to become somewhat threatening if they were taken from these circumstances of a peaceful nature traveling about their business and finding themselves confined in a mental institution, is that right?
A. As I said, I think a certain degree of that sort of thing would be appropriate, would be a usual response.
(R. 57-60).
Dr. Marshino’s testimony simply fails to cut the mustard.2 My conclusion is fully *1273supported by the majority’s opinion. In a typical commitment action on review, the psychiatrist’s testimony is examined for sufficiency and, when such testimony establishes mental illness plus the individual’s inability to function, we find the commitment to be justified. Here, the majority has briefly summarized the doctor’s testimony which, in my opinion, addressed only the necessary mental illness element and then felt obligated to insert lengthy quotations of W.W.’s testimony which, by even a wild stretch of the imagination, would not and should not permit a layman, untrained in the mental illness field, to diagnose and prescribe treatment. Yet, this is what the majority holds in this case. After citing the lengthy testimony of W.W., the majority says, surprisingly:
“We set out this testimony at some length to illustrate, as best a transcript can, the thought processes of W.W. as demonstrated by her testimony. The trial court, by listening to this testimony and by observing W.W. as she testified, could reasonably have concluded that W.W. was exhibiting both an inability to clearly construct her thought processing and distracted thinking. Such conclusions would have corroborated Dr. Marshino’s observations and conclusions about W.W.”
Opinion at 1269 (emphasis added).
The underscored language clearly contravenes the Supreme Court’s decision in Addington, supra, by holding that, although a psychiatrist’s testimony does not establish mental illness and inability to function, yet an untrained layman — the trial judge — can diagnose the illness and prescribe treatment merely by hearing some rambling testimony of the patient.
In Commitment of J.B. v. Midtown Mental Health Center (1991), 581 N.E.2d 448, 452, this court found that the evidence was not clear and convincing that J.B., a thirty-one year old female who put herself at risk by jumping out of her mother’s car into traffic, was not a danger to herself within the meaning of the statute. Mere pronouncements by the testifying doctor— that J.B.’s conduct constituted manifestations of her mental illness and those manifestations made her dangerous to herself — were not enough. Id. In dissenting, Judge Sharpnack stated “[wjhether or not particular behavior is a ‘result of mental illness’ is not a factual determination that lay persons, albeit judges, are capable of making without benefit of medical testimony.’’ Id. at 454 (Sharpnack, J., dissenting) (emphasis added). While I agree with the J.B. majority, I also agree with Judge Sharpnack’s comment — trial judges are not permitted to confine people as mentally ill based on their own observations.3 As stated by the Supreme Court in Adding-ton:
“At one time or another every person exhibits some abnormal behavior which might be perceived by some as symptomatic of a mental or emotional disorder, but which is in fact within a range of conduct that is generally acceptable. Obviously, such behavior is no basis for compelled treatment and surely none for confinement. However, there is the possible risk that a factfinder might decide to commit an individual based solely on a few isolated instances of unusual conduct. Loss of liberty calls for a showing that the individual suffers from something more serious than is demonstrated by idiosyncratic behavior.”
Addington, supra, 99 S.Ct. at 1810.
The doctor’s testimony did not establish, by clear and convincing evidence, the second statutory requirement for involuntary commitment on the basis of mental illness and grave disability — inability to function.
In summary, the doctor established clearly and convincingly that W.W. had a mental illness with impairment causing her difficulty in functioning. She also gave her opinion, the same as did the doctor in Commitment of J.B., that W.W. should be confined for treatment. However, the doctor did not establish by clear and convincing evidence that W.W. was an imminent danger to herself or others and thus was un*1274able to function without being institutionalized for treatment.
I would reverse.

. Contrary to the majority’s assertion, this is not simply a case in which the doctor failed to employ the exact statutory language.


. Dr. Marshino failed to testify to anything more than difficulty in functioning. However, Dr. Marshino had enough confidence in W.W.’s ability to communicate and function that the doctor relied solely upon W.W. for her medical history (physical and mental) and employment history.
Thus, absent from Dr. Marshino's testimony was any information relating to the physical condition or a physical examination of W.W. Also, absent from the doctor’s testimony was any information confirming that W.W. had been institutionalized, and, if so, the diagnosis, treatment and reason for release. Dr. Marshino testified that she received both her bachelors and medical degrees from Indiana University. She had attended the psychiatric residency at Indiana University Medical Center, was now board eligible, but not yet board certified. She stated that her situation was similar to a law school graduate who had not yet passed the bar.


. However, in cases where more than one expert testifies, the trier of fact is in a position to choose which expert to believe if there is conflicting testimony.